


109 HCON 482 IH: Expressing the sense of Congress that

U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 482
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2006
			Mr. Graves (for
			 himself, Mr. Pomeroy,
			 Mr. Peterson of Minnesota,
			 Ms. Kaptur,
			 Mr. Skelton,
			 Mr. Salazar,
			 Mr. Kind, Mr. Hulshof, Mr.
			 McIntyre, Mr. Kennedy of
			 Minnesota, Mr.
			 Fortenberry, Mr. LaHood,
			 Mrs. Emerson,
			 Ms. Herseth,
			 Mr. Conaway,
			 Mr. Kuhl of New York,
			 Mr. Bonner,
			 Mr. Nunes,
			 Mr. Berry,
			 Mr. Simpson,
			 Mr. Higgins,
			 Mr. Ross, Mr. Putnam, Mr.
			 Cardoza, Mr. Pence,
			 Mr. Herger,
			 Mr. Boswell,
			 Mr. Moran of Kansas,
			 Mr. Nussle,
			 Mr. Osborne,
			 Mr. Thompson of California,
			 Mr. Hastings of Washington,
			 Mr. Hall, Mr. Latham, Mr.
			 Costa, Mr. Kline,
			 Mr. Evans,
			 Mr. Walden of Oregon, and
			 Mr. Upton) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on
			 Agriculture
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  public policy should continue to protect and strengthen the ability of farmers
		  and ranchers to join together in cooperative self-help
		  efforts.
	
	
		Whereas the ability of farmers and ranchers in the United
			 States to join together in cooperative self-help efforts is vital to their
			 continued economic viability;
		Whereas Federal laws have long recognized the importance
			 of protecting and strengthening the ability of farmers and ranchers to join
			 together in cooperative self-help efforts, including to cooperatively market
			 their products, ensure access to competitive markets, and help achieve other
			 important public policy goals;
		Whereas farmer- and rancher-owned cooperatives play an
			 important role in helping farmers and ranchers improve their income from the
			 marketplace, manage their risk, meet their credit and other input needs, and
			 compete more effectively in a rapidly changing global economy;
		Whereas farmer- and rancher-owned cooperatives also play
			 an important role in providing consumers in the United States and abroad with a
			 dependable supply of safe, affordable, high-quality food, fiber, and related
			 products;
		Whereas farmer- and rancher-owned cooperatives also help
			 meet the energy needs of the United States, including through the production
			 and marketing of renewable fuels, such as ethanol and biodiesel;
		Whereas there are nearly 3,000 farmer- and rancher-owned
			 cooperatives located throughout the United States with a combined membership
			 representing a majority of the nearly 2 million farmers and ranchers in the
			 United States; and
		Whereas farmer- and rancher-owned cooperatives also
			 contribute significantly to the economic well being of rural America as well as
			 the overall economy, including accounting for as many as 250,000 jobs: Now,
			 therefore, be it
		
	
		That it is the sense of Congress that
			 public policy should continue to protect and strengthen the ability of farmers
			 and ranchers to join together in cooperative self-help efforts—
			(1)to improve their
			 income from the marketplace and their economic well-being;
			(2)to capitalize on
			 new market opportunities; and
			(3)to help meet the
			 food and fiber needs of consumers, provide for increased energy production,
			 promote rural development, maintain and create needed jobs, and contribute to a
			 growing United States economy.
			
